Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 17, none of the prior art either alone or in combination disclose or teach of the claimed system for determining layer thickness specifically including, as the distinguishing features in combination with the other limitations, the low coherence interferometer comprising a broadband light source, a beam splitter, reference arm, sample arm and a spectrometer, a statistical estimator component to generate an estimate of a first layer thickness of a multi-layer structure and a second layer thickness of a multi-layer structure, the estimations based on the generated thickness data from the spectral interference pattern spectrum, based on data on broadband light source noise, based on spectrometer noise, the statistical estimator component determines the estimate of the first and second layer thicknesses based on a statistical likelihood of the detected spectral interference pattern spectrum being generated by the estimated first layer thickness and the second layer thickness out of different possible combinations of potential first and second layer thicknesses, the statistical estimator component generating an estimate of the layer thicknesses at a higher resolution than an axial resolution of the low coherence interferometry component, the multi-layer structure comprising a plurality of stack units each including a first layer of a first material on top . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 13, 2022